
	

114 HR 1083 IH: Medicaid Physician Self-Referral Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1083
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. McDermott introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act to apply the Medicare restriction on
			 self-referral to State plan requirements under Medicaid, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Medicaid Physician Self-Referral Act of 2015. 2.Adjustments to restriction on self-referral under Medicaid (a)Repeal of restriction on receipt of Federal funds in the case of self-ReferralSubsection (s) of section 1903 of the Social Security Act (42 U.S.C. 1396b) is repealed.
 (b)Requirement of restriction on self-Referral in State plan requirementsSection 1902 of such Act (42 U.S.C. 1396a) is amended— (1)in subsection (a)—
 (A)in paragraph (80) by striking and at the end; (B)in paragraph (81) by striking the period at the end and inserting ; and;
 (C)by inserting after paragraph (81) the following:  (82)provide that no payment may be made under the State plan for a Medicaid designated health service furnished to an individual on the basis of a referral by a physician if the physician (or an immediate family member of the physician) has an ownership or investment interest or a compensation arrangement (as defined in section 1877) with the entity furnishing the Medicaid designated health service that would not comply with section 1877 if the referral were for an item or service otherwise payable under title XVIII.; and
 (D)by inserting after the matter immediately following paragraph (82) the following:  For purposes of paragraph (82), subsections (f) and (g) of section 1877 shall apply to a provider of a Medicaid designated health service in a similar manner as such subsections apply to a provider of an item or service for which payment may be made under title XVIII.; and (2)by adding at the end the following new subsection:
					
 (ll)Definition of Medicaid designated health serviceFor purposes of subsection (a) the term Medicaid designated health service means an item or service listed in subsection (h)(6) of section 1877 as covered by a State plan and any other service a State may choose to add for purposes of subsection (a)(82)..
 (c)Application of False Claims Act to violations of self-ReferralSection 1877(g) of such Act (42 U.S.C. 1395nn(g)) is amended by adding at the end the following:  (7)False Claims ActA claim that includes an item or service resulting from a violation of this section constitutes a false or fraudulent claim for purposes of sections 3729–3733 of title 31, United States Code..
 (d)Exceptions for violations of self-Referral limited to MedicaidSection 1877(h) of such Act (42 U.S.C. 1395nn(h)) is amended by adding at the end the following:  (8)Medicaid self-Referral limitationsAny authority of the Secretary to issue regulations under this section shall include the authority to issue regulations limited to the application of self-referral limitations to State plan requirements, as described under section 1902(a)(82) of this Act (42 U.S.C. 1396a(a)(82))..
 (e)Medicaid self-Referral disclosure protocolThe Secretary of Health and Human Services shall establish a protocol consistent with the requirements of the Medicare self-referral disclosure protocol required under section 6409 of the Patient Protection and Affordable Care Act (42 U.S.C. 1395nn note) that enables health care providers to disclose an actual or potential violation of section 1877 of the Social Security Act (42 U.S.C. 1395nn) as applied to title XIX of such Act, pursuant to section 1902(a)(82) of such Act (42 U.S.C. 1396a(a)(82)).
			3.Effective date
 (1)In generalSubject to paragraph (2), the amendments made by this Act shall apply to items and services furnished after the first day of the first calendar year that begins after the date of the enactment of this Act.
 (2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this Act, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
			
